856 A.2d 767 (2004)
John R. LUKE and Diane C. Luke, John C. and Lynn Holetich, Dr. Phillip Gelacek, Mary Biesuz, Thomas and Jean Woods, Dr. William R. Balash, John and Joan Wintgens, George and Lori Gatto, Mr. and Mrs. John M. George, Thomas and Mary Ann Timney, Mary Ellen Austin, Mr. and Mrs. Wilbert Woods, Mr. and Mrs. Clarence Conway, Robert and Sheila Gahagan, Mr. and Mrs. Robert Selinger, Regis McGuire and John McGuire, Rodney H. Hartman, Scott J. Hartman, Clifford and Jean Campbell, Harold Burton, William Findon, Jointly and Severally, Petitioners,
v.
Randy J. CATALDI, David Brestensky, Ron Covone, Supervisors of South Buffalo Township and Mark A. Nesbit, Zoning Officer of South Buffalo Township, Respondents.
Supreme Court of Pennsylvania.
August 31, 2004.

ORDER
PER CURIAM.
AND NOW, this 31st day of August, 2004, the Petition for Allowance of Appeal is hereby GRANTED, and the case is remanded to the Commonwealth Court for consideration of this Court's decision in Schadler v. Zoning Hearing Bd. of Weisenberg Township, 850 A.2d 619 (Pa.2004).